Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on December 9, 2021 has been entered.
 
Claims 1-7 and 9-13 are pending.
Claims 8, 14 and 15 are cancelled.
Claim 7 is currently amended.
Claims 1-6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 7 and 9-13 as filed on December 9, 2021 are pending and under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 102(b) by Mayes are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
The disclosure is objected to because of the following informalities:  at page 1, lines 4-9 Application No. 14/435,529 was filed April 14, 2015.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7 as currently amended recites the composition does not contain an antiperspirant agent.  It is unclear which antiperspirant agent is excluded from the claim.  Claims 9-13 are included in this rejection because they depend from claim 7 and because they do not remedy the noted ambiguity.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Quan et al. (US 2013/0303631, filed May 11, 2012) as evidenced by Wikipedia “Deodorant,” last edited June 24, 2018, of record.
Regarding claims 7 and 9
	Quan teach topical benefit compositions (physiologically acceptable medium) comprising a topical benefit agent inclusive of petroselinic acid; the composition may be a deodorant (title; abstract; claims 1 and 16).  Quan teach a method for treating skin comprising the step of (topically) applying the composition (claim 12).
Regarding the preamble, Applicant is reminded that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  However, deodorants by definition prevent body odor as evidenced by Wikipedia.  Therefore, the topical application of the topical benefit deodorant compositions of Quan is necessarily a method for treating and/or preventing unpleasant human body odor.  
Regarding the consisting essentially of transitional phrase of claim 7, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  See MPEP 2111.03.  
Regarding the final wherein clause of not exhibiting a detectable antibacterial activity with regard to the recited Corynebacterium species, Quan anticipate the application of a composition comprising petroselinic acid as instantly claimed in compositions which do not contain antiperspirants, therefore, the method of Quan necessarily produces the same result as instantly claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7 and 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelson et al. (US 2012/0328549, filed January 23, 2012 and claiming priority to January 24, 2011, IDS reference filed December 16, 2019) in view of James et al. “Fatty acid metabolism by cutaneous bacteria and its role in axillary malodor,” World Journal of Microbiology & Biotechnology 20:787-793, 2004 and Laugier et al. (FR 2,725,370 A1, published April 1996, as evidenced by the Google translation).
	Edelson teach oil compositions useful for the treatment of dermatological conditions inclusive of body odor (title; abstract; paragraphs [0037], [0068]-[0070]; claims 14-15).  Compositions for treating body odor may be formulated as inter alia a solid stick or an aerosol (paragraph [0069]), as required by instant claims 12 and 13.
	The oil agents may comprise one or more fatty acid groups or salts thereof inclusive of oleic or/and vaccenic acid (paragraphs [0024], [0030]-[0032]).  See MPEP 2131.02.  Certain oil agents can show antiperspirant and/or deodorant activity (paragraph [0004]).
	The oil agents may comprise triglycerides inclusive of coriander seed oil (umbellifer), or/and caraway (paragraphs [0033]-[0034]; claim 38), as required by instant claims 10 and 11.
	The oil compositions may be topical and/or transdermal (abstract; paragraph [0007], [0070]; claims 6-7).
	The oil compositions may further comprise antiperspirants (e.g., paragraph [0050]), however, the compositions of Edelson do not require any antiperspirant agents.  See MPEP 2123.
	Regarding the consisting essentially of transitional phrase of claim 7, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  See MPEP 2111.03.
	Regarding the wherein clause of claim 7 drawn to an undetectable antibacterial activity with regard to Corynebacterium striatum, Corynebacterium mucifaciens or Corynebacterium xorosis, because Edelson render obvious the topical application of the same actives as instantly claimed, it necessarily follows that practice of the method of Edelson must also yield such undetectable antibacterial activity.
	Edelson do not specifically teach petroselinic acid in isolated form or in an oil comprising at least 40 wt% petroselinic acid as required by claims 9-11.
This deficiency is made up for in the teachings of James and Laugier.
	James teach the generation of malodor on various sites of the human body is caused by the microbial biotransformation of odourless natural secretions into volatile odorous molecules (page 787, lhc, 1st line).  Cutaneous bacteria inclusive of members of the Corynebacterium genera are capable of utilizing fatty acids inclusive of oleic acid as a source of carbon and energy (paragraph bridging pages 789-790).  These Corrynebacterium are capable of fully degrading oleic, petroselinic and palmitic acid (page 790, lhc, full paragraph), as required by instant claim 9.  In contrast, these Corrynebacterium cannot fully degrade an isostearic acid cocktail, resulting in the generation of significant levels of chain-shortened metabolites (paragraph bridging columns of page 790; Table 3).  It is generally accepted that short chain metabolites are among the primary causal molecules of axillary malodor (summary, first line).  
	Laugier teach dermatological compositions comprising at least one oil from an umbelliferous plant, rich in petroselinic acid, and its use for the treatment of skin (title; abstract), as required by instant claims 9 and 10.  The oil contains at least 40% petroselinic acid and the plant is selected from coriander, chervil, parsley, celery, fennel, cumin and dill (claims), as required by instant claims 9-11.  Use of vegetable – rather than animal, mineral or synthetic – is part of a trend toward the use of products of natural origin (page 1, last 4 lines).  Oils rich in petroselinic acid hydrate skin (abstract; page 2, 1st four lines).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the oil agents of the oil compositions of Edelson for treatment of dermatological conditions inclusive of body odor to comprise oleic, petroselinic or/and palmitic acid as taught by James because these fatty acids are fully degraded by cutaneous Corynebacterium and do not generate malodor.  There would be a reasonable expectation of success because Edelson embrace any / all fatty acids as the oil agents.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the oil agents of the oil compositions of Edelson in view of James to comprise the oil of Laugier which is rich in petroselinic acid and which comprises at least 40% petroselinic acid because use of vegetable sources is part of a trend toward the use of product of natural origin and because the umbellifer oil of Laugier is expected to hydrate skin.  There would be a reasonable expectation of success because Edelson expressly teach the oil may be coriander seed oil which is species of plant embraced by Laugier. 

Response to Arguments
Applicant's arguments have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment of the claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Casey et al. (US 6,171,582) teach a method of reducing or preventing malodour by topically applying to human skin an active agent capable of inactivating the corynebacterial capable of catabolizing fatty acids (title; abstract; claims).
Brown et al. (US 2006/0228250) teach a method and composition for neutralizing odors inclusive of body odors, the composition comprising ricinoleic acid or alternatively different fatty acids inclusive of petroselinic, oleic or/and vaccenic acid (title; abstract; paragraphs [0012], [0042]-[0043]; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALISSA  PROSSER/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619